IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

JOSE GUADALUPE RODRIGUEZ ELIZONDO

            VS.                                      CAUSE NUMBER PD-1039-14

THE STATE OF TEXAS

                                            ORDER

       The above styled and numbered cause is before this Court in Cause No. CR-3485-10-I

from THE 298TH District Court of Hidalgo County.

       The Court is of the opinion the following exhibit should be inspected:

               1. State’s Exhibit # 112 ( DVD recording)



 Pursuant to Tex. R. App. 34.6(g)(2), the District Clerk of Hidalgo County is ordered to file this

exhibit with the Clerk of this Court on or before the 11th day of November, 2015.

       IT IS SO ORDERED THIS THE 29th DAY OF OCTOBER, 2015



                                         PER CURIAM

EN BANC

DO NOT PUBLISH